DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment has overcome the previous written description rejection based on 35 USC section 112a but it has introduced a new claim limitation that is subject to a new written description rejection.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. The Examiner did not find the subject matter claimed to be disclosed by the applicant.  Regardless, the concept of allocating tasks based on available capacity is shown in the newly cited reference.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant has amended claims 1, 8, and 9 as follows:
using the computing capacity of the at least one stationary base (2) only to perform tasks of a low computing capacity;

The applicant disclosed the following in paragraphs 10 and 18:
[0010] In a solution according to an aspect of the invention, a dynamic cloud is established using stationary components or subscribers, what are known as bases or base stations, and mobile components or subscribers. In contrast to a conventional cloud that exists in a computing center or a distributed computing center, a cloud is generated as and when needed according to the invention. In this case, the individual subscribers, in particular the mobile components, make available portions of their respective available computing capacity. Such a cloud computing system has the advantage that only low computing capacities need to be kept available in the base stations, since considerably greater computing capacities are able to be provided by the mobile components. The latency times between the subscribers of the cloud computing system are additionally lower than in the case of a pure cloud approach, since there is spatial proximity between the subscribers. Dynamic clouds make it possible to implement new business models, for example by billing the computing capacities that are provided.

[0018] According to one aspect of the invention, a cloud computing system with at least 
one stationary base and mobile components has a device according to the invention or is configured so as to execute a method according to the invention for operating the cloud computing system. The base may in particular be a base station for a mobile radio service. Such a cloud computing system has the advantage that only low computing capacities need to be kept available in the base, since considerably greater computing capacities are able to be provided by the mobile components. Optimum use is thus made of the available resources. 


	The applicant has disclosed that “low computing capacities” are kept available at the base station.  The applicant is describing a property of the base stations.  The applicant is claiming a different scenario than what is disclosed.  The applicant is claiming that the computing compacity of the base station is only used to perform “tasks of low computing capacity”.  The applicant does not define such tasks in their original disclosure or stipulate that a base station can only use its computing capacity for performing such tasks.  The current claim amendment is not disclosed or suggested by the applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,616,751 to Kanellakis et al. in view of U.S. Patent Application Publication Number 2008/0279167 by Cardei et al.
As to claim 1, Kanellakis teaches a method for operating a cloud computing system with at least one stationary base and mobile components (col. 2, lines 42-53), the method comprising: detecting that a first mobile component is located in a spatial proximity of the stationary base (col. 10, lines 52-56); incorporating a first mobile component into the cloud computing system (col. 10, lines 56-61); allocating computing capacity of the first mobile component for the cloud computing system (col. 10, lines 62-67); and using the computing capacity of the first mobile component to perform tasks of a higher capacity than those performed by the stationary base station (col. 2, lines 7-26, just as disclosed by the applicant the mobile edge devices execute tasks locally and then use additional nodes when necessary); however Kanellakis does not explicitly teach using the computing capacity of the at least one stationary base only to perform tasks of a low computing capacity.
Cardei shows that it would be obvious to use a node in a mesh network with limited capacity to only perform tasks of low capacity (see Figures 4A and 4B).
It would have been obvious to one of ordinary skill in the mesh computing art at the time of the applicant’s filing to combine the teachings of Kanellakis regarding managing a mesh network that includes fixed base stations with the teachings of Cardei regarding allocating low capacity tasks to devices with low capacities because the allocation teachings of Cardei could apply to either mobile nodes or fixed nodes of Kanellakis in the case that the node has limited capacity.
As to claim 2, see col. 6, lines 34-50 of Kanellakis.
As to claims 3 and 4, see col. 5, lines 56-63 of Kanellakis.
As t claim 5, see col. 10, lines 23-34 of Kanellakis.
As to claim 6, see Figure 3 of Kanellakis.
As to claims 8 and 9, see mapping of claim 1 and Figure 4 of Kanellakis for medium and device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442